Title: William W. Woodward to Thomas Jefferson, 30 March 1810
From: Woodward, William W.
To: Jefferson, Thomas


          
            Dear Sir,
            Philada 
                     March 30th 1810
          
          
		  
		   Will you be kind enough to inform me, whether you will have your last Volume of Scotts Bible bound in one or two vols.—I mean in boards as the other three were, which you have receivd—the Volume is larger than the others by 2 or 300 pages—the difference in the price will be 75 cents making the whole, as you were an original subscriber, 21.75 cents of the amount you have been kind enough to pay 20 dolls. some time since—
		  The Maps are in the engravers hands, and I expect to have them complete by
			 Fall, with a Concordance and Tables—in boards 3 dolls. bound 4 dolls. Dr 
                  Scott’s Theological Writings, Sermons &c. are nearly done—three volumes will be ready in a few days, and the other two in May next. My edition, of the Bible, which was large has had an extensive circulation, and a call is made for another edition of this valuable work which I expect to commence before long. Dr 
                  Gill is going to Press in a few days.—Do me the kindness to say how I shall send the books you are to have. 
		  
          
            I am Your Humble Servant
            
                  
               W W Woodward
          
        